DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
Examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (MPEP § 2173.06.II.).  In the present instance, the claims are unclear in view of the rejections to 35 USC 112(b).  There is too much speculation as to the scope of the claims of the instant invention.  A prior art rejection under 35 USC 103 has not been made.  Examiner notes that if the claims are amended such that significant assumptions as to the scope of the claims are no longer required, a prior art rejection under 35 USC 103 could potentially be made in view of potential amendments.

Election/Restrictions
Applicant’s election without traverse of Group I:Claims 1-5 and 27-29 in the reply filed on October 18, 2022 is acknowledged.
Claims 6-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-5 and 27-29 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “enhanced salt intensity” in line 1.  The term “enhanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “a sodium free saltiness perception enhancing compound” in line 2.  The term “enhancing” is a relative term which renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “that comprises” in lines 2-3.  It is unclear if the transitional phrase “comprises” modifies “A seasoning composition” recited in Claim 1, line 1 or if the transitional phrase “comprises” modifies “a sodium free saltiness perception enhancing compound” recited in Claim 1, line 2.
Claim 1 recites the limitation “about the same” in line 5.  The phrase “about the same” is a relative term which renders the claim indefinite. The phrase “about the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “wherein the seasoning composition exhibits a mean saltiness intensity that is about the same as a second seasoning compound that has an amount of the salt component that is greater than the salt component in the seasoning compound and that does not contain the saltiness perception enhancing compound” in lines 4-7.  It is unknown what is intended by this limitation.  It is unclear if the second seasoning compound has a salt component or if the second seasoning compound does not contain a salt component.
Claim 1 recites the limitation “that does not contain the saltiness perception enhancing compound” in line 7.  It is unclear if this phrase modifies “A seasoning composition” recited in Claim 1, line 1 or if this phrase modifies “the seasoning composition” recited in Claim 1, line 6.
Claim 1 recites the limitation “the saltiness perception enhancing compound” in line 7.  It is unclear if this refers to “a sodium free saltiness perception enhancing compound” recited in Claim 1, line 2 or if “the saltiness perception enhancing compound” can contain sodium.
Claim 3 recites the limitation “the saltiness perception enhancing compound” in line 3.  It is unclear if this refers to “a sodium free saltiness perception enhancing compound” recited in Claim 1, line 2 or if “the saltiness perception enhancing compound” can contain sodium.
Claim 4 recites the limitation “the saltiness perception enhancing compound” in lines 1-2.  It is unclear if this refers to “a sodium free saltiness perception enhancing compound” recited in Claim 1, line 2 or if “the saltiness perception enhancing compound” can contain sodium.
Claim 5 recites the limitation “the saltiness perception enhancing compound” in lines 1-2 as well as in lines 3-4.  It is unclear if this refers to “a sodium free saltiness perception enhancing compound” recited in Claim 1, line 2 or if “the saltiness perception enhancing compound” can contain sodium.
Claim 5 recites the limitation “a wild type individual” in line 4.  It is unknown what is meant by this limitation.
Claim 27 recites the limitation “enhanced salt intensity” in line 1.  The term “enhanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 27 recites the limitation “a saltiness perception enhancing compound” in lines 2-3.  The term “enhancing” is a relative term which renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 27 recites the limitation “that comprises” in line 3.  It is unclear if the transitional phrase “comprises” modifies “A seasoning composition” recited in Claim 27, line 1 or if the transitional phrase “comprises” modifies “a saltiness perception enhancing compound” recited in Claim 27, lines 2-3.
Claim 27 recites the limitation “wherein the seasoning composition exhibits a mean saltiness intensity that is greater than a second seasoning compound that has an amount of the salt component that is the same as the salt component in the seasoning compound and that does not contain the saltiness perception enhancing compound” in lines 4-7.  It is unknown what is intended by this limitation.  It is unclear if the second seasoning compound has a salt component or if the second seasoning compound does not contain a salt component.
Claim 28 recites the limitation “the saltiness perception enhancing compound” in lines 1-2.  The term “enhancing” is a relative term which renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 29 recites the limitation “the saltiness perception enhancing compound” in lines 1-2.  The term “enhancing” is a relative term which renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 29 recites the limitation “a wild type individual” in line 4.  It is unknown what is meant by this limitation.
Clarification is required.
Claim 2 is rejected as being dependent on a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung et al. US 2015/0065752 discloses a process for isolating kukoamine (‘752, Paragraph [0002]) and that kukoamine including kukoamine A is a kind of spermine alkaloid regarded as a potential drug and a significant component in functional foods due to its various bioactivities such as anti-inflammatory, anti-oxidative, and hypotensive effects (‘752, Paragraph [0003]).
Bencivenga US 2016/0278418 discloses a nutraceutical composition used to prepare basked food products wherein the nutraceutical composition comprises natural plant foods such as tubers of the plant belonging to the Solanum tuberosum species and edible salts (‘418, Paragraph [0007]).
Kossler et al. US 2005/0208198 discloses Solanum tuberosum contains electrolytes in the form of organic salts (‘198, Paragraph [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792